                        3:17-cv-03156-TSH # 66    Page 1 of 10
                                                                                         E-FILED
                                                           Friday, 12 February, 2021 04:34:07 PM
                                                                    Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

AUMANN AUCTIONS, INC.,                )
                                      )
           Plaintiff,                 )
                                      )
     v.                               )     Case No. 17-cv-3156
                                      )
CONRAD FLETCHER,                      )
                                      )
           Defendant.                 )

                                    OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Defendant Conrad Fletcher’s

Motion to Bar Opinion Testimony (d/e 54) (Motion). For the reasons set

forth below, the Motion is ALLOWED.

                                 BACKGROUND

     This is a breach of contract case. Plaintiff Aumann Auctions, Inc. (the

Company) alleges that Defendant Conrad Fletcher breached a contract to

authorize the Company to sell certain items at auction, including antique

automobiles.

     As set forth in more detail in this Court’s Opinion ruling on Fletcher’s

Motion for Summary Judgment (d/e 53) (Summary Judgment Opinion),

Fletcher owned a large collection of antique automobiles, tractors,

automotive and road related signs, and other memorabilia (the Collection).
                                   Page 1 of 10
                    3:17-cv-03156-TSH # 66     Page 2 of 10




Fletcher kept most of the Collection in two large outbuildings at his

residence in Golden, Colorado (Residence). Some of his antique

automobiles in the Collection were in Arizona. In late spring or early winter

2016, Fletcher decided to move to Arizona. In January 2017, Fletcher

decided to conduct an auction to sell some or all of his personal property,

including items in the Collection, before he moved to Arizona. See

Summary Judgment Opinion), at 1-3.

      Fletcher selected the Company as a possible auctioneer to conduct

the proposed auction. Kurt Aumann is the principle of the Company. The

Company is his family’s auction business and Aumann has worked for the

Company for 58 years and has run the Company for 15 years. He has

conducted over 100 antique automobile auctions in the past ten years. See

Motion for Summary Judgment (d/e 53), Exhibit 4, Deposition of Kurt

Aumann (Aumann Deposition), at 4-5.

      On March 30, 2017, Aumann went to the Residence and conducted a

walkthrough of the two large outbuildings to see the Collection. Aumann

made some handwritten notes listing certain items as he went through the

outbuildings (List). He also took some photographs. He did not inspect

any item in detail, and he did not make a detailed inventory of the items

that would be sold at auction. Additionally, he did not inspect any of the

                                Page 2 of 10
                    3:17-cv-03156-TSH # 66     Page 3 of 10




items to determine whether they were operational. He anticipated that a

crew from the Company would come back at a later date to catalogue the

items to be sold at auction. See Summary Judgment Opinion, at 4-5. In

May 2017, Fletcher canceled the planned visit by the Company’s crew to

catalogue the items for the auction.

     On June 8, 2017, Fletcher canceled the Auction. On that date

Fletcher signed an agreement with a company called Maddogs

Performance (Maddogs) to sell eight antique automobiles on consignment

(Maddogs Contract). The Maddogs Contract listed the prices for the sale of

each automobile. Fletcher set those prices and the listed prices totaled

$1,063,000.00. Maddogs did not sell any of the automobiles placed on

consignment under the Maddogs Contract. All of the automobiles were

returned to Fletcher. See Summary Judgment Opinion, at 6-13. The

Company then filed this action for breach of contract.

     This Court initially directed the parties to disclose expert witnesses by

May 19, 2019. Scheduling Order entered September 24, 2018 (d/e 17) ¶ 3.

The Court subsequently extended the Company’s deadline to disclose

expert witnesses to September 3, 2020 and Fletcher’s deadline to October

5, 2020. Text Order entered April 3, 2020. The Company did not disclose

any expert witnesses by September 3, 2020. On October 5, 2020, Fletcher

                                Page 3 of 10
                     3:17-cv-03156-TSH # 66    Page 4 of 10




disclosed his expert witnesses. The next day, on October 6, 2020, the

Company served an untimely expert witness disclosure. The Company

disclosed its principle Aumann as an expert on the value of the automobiles

and other items that were allegedly to be sold at auction under the parties’

contract. Fletcher had previously deposed Aumann as a fact witness on

July 8, 2020.

                                 ANALYSIS

      Fletcher moves to bar Aumann from providing expert testimony

because his disclosure was untimely and because his opinions should be

barred under Daubert v. Merrill Dow Pharmaceuticals, Inc., 509 U.S. 579

(1993).

      The Company’s disclosure of Aumann as an expert witness was

untimely. The Company may only use Aumann as an expert witness if it

can demonstrate that the failure to disclose Aumann in a timely manner

was substantially justified or harmless. Fed. R. Civ. P. 37(c)(1); Musser v.

Gentiva Health Services, 356 F.3d 751, 758 (7th Cir. 2004) (exclusion is

automatic and mandatory unless tardy party shows the late disclosure was

justified or harmless). The Company offers no justification for its late

disclosure other than counsel mistakenly believed the disclosures were due




                                Page 4 of 10
                      3:17-cv-03156-TSH # 66     Page 5 of 10




on a date later than September 3, 2020. The Company, therefore, must

show that the late disclosure was harmless.

      In assessing the harm caused by untimely disclosure, this Court

considers: (1) the prejudice or surprise to the party against whom the

evidence is offered; (2) the ability of the party to cure the prejudice; (3) the

likelihood of disruption to the trial; and (4) the bad faith or willfulness

involved in not disclosing the evidence at an earlier date. Westefer v.

Snyder, 422 F.3d 570, 584 n.21 (7th Cir. 2005). The one-month delay in

disclosure would cause prejudice to Fletcher. If Aumann is allowed to

testify as an expert witness, Fletcher must take Aumann’s deposition again,

Fletcher must be allowed time to disclose a rebuttal expert, and Fletcher

must pay the additional expense of retaining a rebuttal expert.

      In addition, the trial would likely be delayed if Aumann offered expert

opinion testimony. The parties must file motions in limine by April 19, 2021,

15 days before the final pretrial conference set for May 4, 2021.

Scheduling Order entered September 24, 2018 (d/e 17) ¶ 8; Minute Entry

entered April 3, 2020. Fletcher would need to depose Aumann to discover

Aumann’s expert opinions and find a rebuttal expert; the expert would need

time to prepare a rebuttal report; and Aumann would need to depose the

rebuttal expert. The parties would not be likely to complete all these tasks

                                  Page 5 of 10
                     3:17-cv-03156-TSH # 66     Page 6 of 10




in time to prepare and file motions in limine regarding Aumann’s expert

opinions by April 19, 2021, and so, the trial would likely be delayed. This

case was filed in 2017. The Court finds that the untimely disclosure of

Aumann was not harmless.

      Aumann argues his Rule 26(a)(1) Initial Disclosures stated Aumann

would testify about, among other facts, “damages sustained as a result of

Defendant’s breach”. This reference to “damages” in the Rule 26(a)(1)

Initial Disclosures is not a sufficient disclosure for expert testimony. Rule

26(a)(2) contains the requirement for disclosure of expert testimony. Rule

26(a)(2)(A) states that in addition to the disclosures in Rule 26(a)(1), a

party must disclose the identity of any witness it may use at trial to present

expert testimony under Rules 702, 703, or 705 of the Federal Rules of

Evidence. For an expert witness not required to file a written report, the

expert disclosures must include a summary of the subject matter on which

the expert is expected to present expert testimony and a summary of the

facts and opinions on which the witness is expected to testify. Rule

26(a)(2)(A) and (C). The Plaintiff’s expert disclosure fails to disclose a

summary of the facts and opinions on which Aumann would testify.




                                 Page 6 of 10
                     3:17-cv-03156-TSH # 66     Page 7 of 10




      In addition, the Court also finds that the Company has failed to

demonstrate that Aumann will provide admissible expert opinion. Federal

Rule of Evidence 702 provides:

      A witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an
      opinion or otherwise if:

        (a) the expert's scientific, technical, or other specialized
            knowledge will help the trier of fact to understand the
            evidence or to determine a fact in issue;

            (b)   the testimony is based on sufficient facts or data;

            (c) the testimony is the product of reliable principles
            and methods; and

            (d) the expert has reliably applied the principles and
            methods to the facts of the case.

Fed. R. Evid. 702. This Court must perform a gate-keeping function to

determine that expert testimony is reliable and relevant under the principles

codified in Rule 702. See Daubert, 509 U.S. at 597. In performing this

function, the Court must determine the reliability and the relevance of the

evidence. Ammons v. Aramark Uniform Services, Inc., 368 F.3d 809, 816

(7th Cir. 2004). The Court must evaluate the qualifications of the expert.

The Court must determine whether the expert testimony is reliable and

relevant and whether his opinions will assist the trier of fact in determining

a fact in issue. See Ammons, 368 F.3d at 816. The Court must evaluate

                                 Page 7 of 10
                     3:17-cv-03156-TSH # 66     Page 8 of 10




the reliability of the expert’s methodology. Manpower Inc. v. Ins. Co. of

Penn., 732 F.3d 796, 806 (7th Cir. 2013). The Court, however, does not

evaluate the quality of the underlying data or the quality of the expert’s

conclusions. “The soundness of the factual underpinnings of the expert’s

analysis and the correctness of the expert’s conclusions based on that

analysis are factual matters to be determined by the trier of fact, or, where

appropriate, on summary judgment.” Smith v. Ford Motor Co., 215 F.3d

713, 718 (7th Cir. 2000).

      In this case, Aumann is an experienced auctioneer of antique

vehicles. See Aumann Deposition, at 4-5. The Company, however, failed

to state the nature of Aumann’s methodology or prove his methodology is

reliable. The evidence shows that Aumann walked through Fletcher’s

outbuildings once and made the handwritten List of approximately 70 items.

      As noted by the Defendant, Aumann testified at his deposition that his

representatives never inspected or catalogued the items to be offered for

sale. He testified, in his role as an auctioneer, that he does not estimate

the value of an item to be offered for sale and does not set initial bidding

prices and that sales prices at auctions are inherently unpredictable. He

also testified that the $1.4 million valuation in his Amended Complaint was

based on a hearsay report that Defendant had sold his automobile

                                 Page 8 of 10
                           3:17-cv-03156-TSH # 66           Page 9 of 10




collection through an alternate vendor. However, he later learned the

report was untrue as Defendant had not sold the automobile collection.

Defendant’s Memorandum in Support of Motion to Bar Expert Testimony

(d/e 55, p 3).

       The Company only says, “Kurt Aumann will reliable apply the

principles and methods he has learned in his 58 years in the auction

business to the facts of this case and to the valuation of damages

sustained by the Plaintiff.” Response, at 4. The Company, however, does

not set forth the “principles and methods” that Aumann will use or how he

will apply them. Without such an explanation, the Company fails to

demonstrate that Aumann’s methods are reliable. The Company’s position

seems to be that Aumann can offer reliable opinions on value just because

he is an experienced auctioneer of antique vehicles. An expert witness’

opinion is not reliable if it is just based on the expert’s ipse dixit say so.1

See Kumho Tire Co, Ltd. v. Carmichael, 526 U.S. 137, 157 (“‘[N]othing in

either Daubert or the Federal Rules of Evidence requires a district court to

admit opinion evidence that is connected to the existing data only by the




1
 ipse dixit = an assertion made but not proven. Merriam Webster online dictionary viewed February 11,
2021.
                                          Page 9 of 10
                    3:17-cv-03156-TSH # 66    Page 10 of 10




ipse dixit of the expert.’” (quoting General Electric Co. v. Joiner, 522 U.S.

136, 146 (1997)).

      THEREFORE, IT IS ORDERED that Defendant Conrad Fletcher’s

Motion to Bar Opinion Testimony (d/e 54) is ALLOWED. Kurt Aumann will

not be allowed to offer expert opinion testimony in this case.

ENTER: February 12, 2021

                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                                Page 10 of 10
